Bell, Justice.
This was a suit to enjoin a sheriff and other officers from confiscating a motor vehicle and destroying a quantity of intoxicating liquors, upon the ground that at the time of the seizure in this State the liquors were being lawfully transported in such'vehicle in interstate *412commerce, between the States of Kentucky and Florida. After hearing evidence, the judge of the superior court, trying the case by consent without a jury, refused an injunction, and the plaintiff excepted, field, that under the pleadings and the evidence the judge was not required as a! matter of law to find in favor of the plaintiff. The evidence disclosed circumstances authorizing the inference that the liquors were being brought into this State for local sale and distribution, contrary to law, and hence at the time of the seizure were not the subject of bona fide 'interstate commerce, as contended. See, in this connection, Gaines v. Holmes, 154 Ga. 344 (3) (114 S. E. 327, 27 A. L. R. 98); Marler v. Vandiviere, 178 Ga. 115 (172 S. E. 33); Rollins v. Legg, 179 Ga. 85 (175 S. E. 382); Ryman v. Legg, 179 Ga. 534 (176 S. E. 403); Nelson v. Legg, 179 Ga. 539 (176 S. E. 406); Tarver v. Silver, 180 Ga. 124 (178 S. E. 377). Judgment affirmed.
No. 11735.
April 16, 1937.
Rehearing denied May 15, 1937.
J. G. Roberts, for plaintiff.
II. G. Vandiviere, solicitor-general, and Carmichael & Grove, for defendants.

All the Justices concur.